Citation Nr: 1536094	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1992.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective from May 15, 2007.

The Veteran testified before the undersigned at an April 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In May and December 2010, May 2011, and May 2014 the Board remanded this matter for further development.


FINDINGS OF FACT

1.  Prior to April 25, 2012 and since August 16, 2014, the Veteran has had at worst level I hearing loss in both ears.

2.  During the period from April 25, 2012 through August 15, 2014, the Veteran had level V hearing loss in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating, during the periods prior to April 25, 2012 and since August 16, 2014, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for an initial 20 percent rating, during the period from April 25, 2012 through August 15, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for a higher initial rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's April 2010 hearing, the undersigned identified the issue on appeal and asked the Veteran about any treatment received for his hearing loss to ensure that all relevant treatment records had been obtained.  Also, the Veteran provided testimony as the symptoms and history of his hearing loss and the treatment received for the disability and he has submitted additional relevant evidence during the claim period. Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected hearing loss. 

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The examiner who conducted the most recent VA examination in August 2014 noted that the Veteran's hearing problems included hearing loss and tinnitus.   During the examination, the Veteran reported that as a result of his hearing loss he experienced difficulty hearing his children and co-workers and that he frequently felt frustrated.  Hence the functional effects of the Veteran's hearing disability were considered.

In an October 2010 statement, the Veteran contended that the hearing test conducted during a July 2010 VA examination was "either faulty or the examiner was incompetent."  Initially, it is noted that there is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a medical professional's qualifications in every case as a precondition for the Board's reliance upon that person's opinion.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

Neither the Veteran nor his representative has presented any specific challenge to the qualifications of the examiner who conducted the July 2010 VA examination, other than to note that the examiner was possibly incompetent.  The reports of VA audiologic examinations conducted during the claim period (including the July 2010 examination) contain the findings necessary to rate the Veteran's hearing loss and they are the product of in-person examinations and consideration of the Veteran's reported symptoms.  Most of the examination reports (including the most recent report dated in August 2014) include pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and include opinions by the examiners as to the severity of the Veteran's hearing loss.  For example, the examiners who conducted VA examinations in October 2007, July 2010, and August 2014 noted that the Veteran had mild to moderately severe sensorineural hearing loss in both ears.  Hence, a new VA examination is not required.

In its May and December 2010, May 2011, and May 2014 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, contact the provider of a July 2010 private audiologic evaluation (if any necessary authorization was received from the Veteran) to determine if the evaluation was performed by a state-licensed audiologist, to obtain the values for the controlled speech discrimination test, and to obtain the puretone threshold average; contact D. Nagle (if any necessary authorization was received from the Veteran) to obtain specific information concerning the results of July and December 2010 private audiologic examinations; ask Dr. Clark to provide the numeric form of the pure tone threshold levels at 3000 Hertz for both ears shown on an April 2012 audiogram and to clarify whether the speech recognition date recorded during that examination was obtained using the Maryland CNC test or another standard; and afford the Veteran VA examinations to assess the severity of his hearing loss.

VA examinations were conducted in July 2010, June 2011, and August 2014 to assess the severity of the Veteran's hearing loss.  Also, the requested information concerning the examinations conducted by D. Nagle and Dr. Clark (including the July and December 2010 and April 2012 examinations) has been obtained and associated with the file.  Thus, with respect to the appeal for a higher initial rating for hearing loss, the AOJ substantially complied with all of the Board's relevant May and December 2010, May 2011, and May 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the appeal being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Roman numeral designation for hearing loss of an ear will be based only on pure tone threshold average using Table VIA when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

An April 2007 examination report from Company Care indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
45
40
35
40
40
Left ear
35
30
30
40
34

The April 2007 audiometric report does not include a controlled speech discrimination test according to the Maryland CNC standards.  Therefore, the April 2007 assessment does not meet the VA audiologic standards set by 38 C.F.R. § 4.85 and cannot be used to rate the severity of the Veteran's hearing loss.

A May 2007 VA audiologic evaluation indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
45
45
45
45
45
Left ear
40
35
40
45
40

The May 2007 audiometric report does not include a controlled speech discrimination test according to the Maryland CNC standards.  Therefore, the May 2007 assessment does not meet the VA audiologic standards set by 38 C.F.R. § 4.85 and cannot be used to rate the severity of the Veteran's hearing loss.

An October 2007 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz
1,000
2,000
3,000
4,000
Average
Right ear
45
40
40
50
44
Left ear
40
35
40
50
41

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.

Using Table VI, the October 2007 VA examination revealed level I hearing in both ears.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

A June 2009 VA audiologic evaluation indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
45
50
50
55
50
Left ear
45
50
50
60
51

The June 2009 audiometric report does not include a controlled speech discrimination test according to the Maryland CNC standards.  Therefore, the June 2009 assessment does not meet the VA audiologic standards set by 38 C.F.R. § 4.85 and cannot be used to rate the severity of the Veteran's hearing loss.

A July 2010 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
45
40
35
50
43
Left ear
45
35
40
50
43

Speech audiometry revealed speech recognition ability of 98 percent in both ears.

Using Table VI, the July 2010 VA examination revealed level I hearing in both ears.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

Examination reports from Beltone dated in July and December 2010 indicate that the Veteran's pure tone thresholds, in decibels, were as follows, respectively:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
100
100
105
100
101
Left ear
80
80
90
95
86

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
105
110
105
105
106
Left ear
105
110
110
105
108

The July and December 2010 audiometric reports from Beltone do not include controlled speech discrimination tests according to the Maryland CNC standards.  The licensed hearing instrument specialist who conducted the examinations indicated in a September 2011 letter that speech recognition testing could not be performed due to the severity of the Veteran's hearing loss and the limitation of the audiometer.  She explained that the highest output of decibels during speech recognition testing is 105 decibels.  The Veteran could not distinguish words at this level.  Thus, speech discrimination testing could not be done due to the inability to increase the volume past 105 decibels.  As explained below, the data obtained during the July and December 2010 examinations cannot be used to rate the severity of the Veteran's hearing loss.

During a June 2011 VA examination, speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examination report does not include any pure tone decibel thresholds.  The audiologist who conducted the examination explained that pure tone audiometry yielded very inconsistent and unreliable responses during testing.  The thresholds were significantly elevated as compared to speech reception thresholds.  Word recognition was performed at the Veteran's reported "MCL" (which was the same as volunteered responses to pure tones) and he was able to respond with 100 percent accuracy.  As the June 2011 examination report does not include any pure tone decibel thresholds, this examination cannot be used to rate the severity of the Veteran's hearing loss.

An examination report from audiologist J. Clark dated on April 25, 2012 indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
65
60
60
65
63
Left ear
60
60
65
70
64

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  However, a statement received from Dr. Clark's office in August 2014 indicates that the speech recognition data was not obtained using the Maryland CNC test.  Rather, such data was obtained using monitored live voice testing/NVG.  Hence, the speech recognition data obtained in April 2012 cannot be used to rate the severity of the Veteran's hearing loss.

However, because the pure tone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in both ears, Table VIA (which sets forth the Roman numeral designation for hearing loss of an ear based only on the pure tone threshold average) is for consideration for each air.  Table VIA reveals level V hearing in both ears.  Combining level V for both ears according to Table VII yields a rating of 20 percent.

In May 2012, a VA audiologist reviewed the Veteran's claims file and noted that there were significant contradictory findings between VA testing of the Veteran's hearing and private testing.  The audiologist specifically identified the testing performed at Beltone and explained that such testing was performed by a hearing aid specialist and not a licensed audiologist (as noted by the license in the claims file).  The testing performed at VA was conducted by a doctoral level licensed audiologist in a double walled sound booth with regular calibrations, as per guidelines.  The type of testing equipment and sound booth at Beltone was undetermined.  Lastly, during the June 2011 VA examination the Veteran was a very inconsistent responder and his thresholds were unable to be reported.  At that time, the puretone averages were not consistent with speech reception thresholds and the Veteran had 100 percent word recognition with CNC word lists at levels below where he volunteered thresholds.  Thus, it was possible that the same types of inconsistent responses were demonstrated at Beltone that were not identified by the hearing aid dispenser.

In light of the fact that the July and December 2010 examinations at Beltone were conducted by a licensed hearing instrument specialist (as opposed to a state-licensed audiologist as required by 38 C.F.R. § 4.85(a)) and that they do not include controlled speech discrimination tests according to the Maryland CNC standards, and in light of the May 2012 opinion of the VA audiologist, the Board finds that the July and December 2010 assessments at Beltone do not meet the VA audiologic standards set by 38 C.F.R. § 4.85.  Hence, they cannot be used to rate the severity of the Veteran's hearing loss.

The report of a VA examination conducted on August 16, 2014 indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
50
50
45
60
51
Left ear
55
50
60
60
56

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

Using Table VI, the August 2014 VA examination revealed level I hearing in both ears.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

In sum, the Board finds that an initial compensable rating for bilateral hearing loss is not warranted at any time from the effective date of service connection through April 24, 2012 or since August 16, 2014.  However, the pure tone thresholds recorded during the April 2012 examination from audiologist J. Clark warrant a 20 percent rating.  It is unclear when this more severe hearing loss began and the earliest that it is factually ascertainable that the Veteran's hearing loss warranted a 20 percent rating is April 25, 2012 (the date of the April 2012 examination from J. Clark).  Resolving reasonable doubt in the Veteran's favor and given the April 2012 audiologic findings, an initial 20 percent rating for bilateral hearing loss is awarded for the entire period from April 25, 2012 through August 15, 2014.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.85, 4.86, DC 6100.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's statements do not show that he meets the specific pure tone thresholds and/or speech discrimination percentages required for an initial compensable rating at any time from the effective date of service connection through April 24, 2012 or since August 16, 2014 or for an initial rating higher than 20 percent at any time from April 25, 2012 through August 15, 2014.  

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant an initial compensable rating prior to April 25, 2012 or since August 16, 2014 or an initial rating higher than 20 percent from April 25, 2012 through August 15, 2014 for bilateral hearing loss; nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for higher ratings during those periods.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The only symptom of the Veteran's claimed disability on appeal is hearing loss.  This symptom is specifically contemplated by the rating criteria as set forth above.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Although the Veteran has reported problems at work due to hearing loss, he has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.



ORDER

Entitlement to an initial compensable rating, during the periods prior to April 25, 2012 and since August 16, 2014, for bilateral hearing loss is denied.

Entitlement to an initial 20 percent rating, during the period from April 25, 2012 through August 15, 2014, is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


